 

EXECUTION COPY

 

 



 

INVESTOR RIGHTS AGREEMENT

 

BY AND AMONG

 

CRH MEZZANINE PTE. LTD.

 

AND

 

GOLD TORRENT, INC.

 

Dated as of February 9, 2017

 



 

 

   

  

 

Table of Contents

 

  Page     ARTICLE I DEFINITIONS 2     SECTION 1.01. Defined Terms. 2 SECTION
1.02. Other Interpretive Provisions. 7       ARTICLE II BOARD OF DIRECTORS AND
COMMITTEES; CEO COMMITMENTS 8     SECTION 2.01. Board Appointments. 8 SECTION
2.02. Replacement Directors. 8 SECTION 2.03. Committees of the Board of
Directors. 9 SECTION 2.04. Observer Rights. 9 SECTION 2.05. Directors of
Subsidiaries. 9 SECTION 2.06. Indemnification, Expense Reimbursement and Other
Rights. 9 SECTION 2.07. CEO Commitment. 10 SECTION 2.08. Right of First Refusal.
10       ARTICLE III EQUITY RIGHTS 11     SECTION 3.01. Transfer Rights. 11
SECTION 3.02. Subscription Rights. 11       ARTICLE IV CANADIAN PUBLIC OFFERING
EVENT 13     SECTION 4.01. Canadian Going Public Undertaking. 13 SECTION 4.02.
Dilution Restriction. 13 SECTION 4.03. Investor Cooperation. 13       ARTICLE V
REGISTRATION RIGHTS 13     SECTION 5.01. Demand Registration. 13 SECTION 5.02.
Piggyback Registration. 15 SECTION 5.03. Black-out Periods. 17 SECTION 5.04.
Registration Procedures. 17 SECTION 5.05. Underwritten Offerings. 23 SECTION
5.06. No Inconsistent Agreements; Additional Rights 24 SECTION 5.07.
Registration Expenses. 24 SECTION 5.08. Indemnification. 25 SECTION 5.09. Rules
144 and 144A and Regulation S. 27 SECTION 5.10. Clear Market. 28 SECTION 5.11.
In-Kind Distributions. 28

 

  i 

  

 



Table of Contents

(continued)

 

  Page     ARTICLE VI MISCELLANEOUS 28     SECTION 6.01. Term. 28 SECTION 6.02.
Injunctive Relief. 29 SECTION 6.03. Attorneys’ Fees. 29 SECTION 6.04. Notices.
29 SECTION 6.05. Publicity and Confidentiality. 30 SECTION 6.06. Amendment. 30
SECTION 6.07. Successors, Assigns and Transferees. 30 SECTION 6.08. Binding
Effect. 31 SECTION 6.09. Third Party Beneficiaries. 31 SECTION 6.10. Governing
Law; Jurisdiction. 31 SECTION 6.11. Waiver of Jury Trial. 31 SECTION 6.12.
Severability. 31 SECTION 6.13. Counterparts. 31 SECTION 6.14. Headings. 31

 

  ii 

  

 

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (the “Agreement”) is made, entered into and
effective February 9, 2017, by and among each of CRH MEZZANINE PTE. LTD., a
Singapore private limited company (the “Investor” and together with any of its
successors, assigns and Permitted Transferees of the Preferred Note and/or
Warrants or Company Shares acquired upon exercise or conversion of the Preferred
Note and/or Warrants, the “Investor(s)”), and GOLD TORRENT, INC., a Nevada
corporation (including any of its successors by merger, acquisition,
reorganization, conversion or otherwise (the “Company”)) and Daniel Kunz, a
resident of Idaho and Chief Executive Officer of the Company (solely for the
purpose of Section 2.07 (CEO Commitment), “Kunz”). Unless otherwise defined,
capitalized terms used in this Agreement are defined in Section 1.01 (Defined
Terms).

 

WITNESSETH:

 

WHEREAS, the Company is party to a limited liability company operating agreement
with Miranda U.S.A., Inc. (“Miranda”), under which the Company and Miranda
formed Alaska Gold Torrent LLC, a joint venture limited liability company (“JV
Co”), to develop the Project;

 

WHEREAS, the Company, the Investor and CRH FUNDING II PTE. LTD. (the “Stream
Investor”) are parties to that certain Convertible Preferred Note Purchase and
Investment Agreement dated February 9, 2017 (the “Securities Purchase
Agreement”), pursuant to which, among other things: (a) the Company borrowed
US$2,000,000 from the Investor, which is evidenced by the Preferred Note,
convertible into Common Stock; (b) the Company issued Warrants, exercisable to
acquire two million Common Stock at US$0.50 per share for a period of three (3)
years, to the Investor; and (c) Stream Investor will invest up to US$11,250,000
in JV Co under the terms of the Streaming Agreement to fund certain development
activities on the Project; and

 

WHEREAS as a condition to the completion of certain transactions contemplated
pursuant to the Securities Purchase Agreement, the Company has agreed to grant
certain rights set out herein to the Investor on the terms and subject to the
conditions set out herein, and the Investor has agreed to make certain covenants
in favor of the Company on the terms and subject to the conditions set out
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

   

  

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided that no Holder shall be deemed an Affiliate of the Company or its
Subsidiaries for purposes of this Agreement; provided further that neither
portfolio companies (as such term is commonly used in the private equity
industry) of the Holders nor limited partners, non-managing members or other
similar direct or indirect investors shall be deemed to be Affiliates of the
Holder(s). The term “Affiliated” has a correlative meaning.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.

 

“Canadian Exchange” means the Toronto Stock Exchange or the TSX Venture
Exchange.

 

“Canadian Going Public Event” means the completion by the Company of each of the
items listed under either (i) or (ii) below:

 

(i) an initial public offering by the Company of its Common Stock with a
concurrent listing on a Canadian Exchange (“Canadian Public Offering”); or

 

(ii) a transaction in which the Common Stock is listed on a Canadian Exchange
whether by means of a reverse take-over, merger, amalgamation, arrangement,
take-over bid, insider bid, reorganization, joint venture, sale of all or
substantially all assets, exchange of assets or similar transaction or other
combination with a public corporation.

 

“Canadian Prospectus” means a prospectus filed with one or more Canadian
Securities Regulatory Authorities qualifying that offer, sale or distribution of
Common Stock, Common Stock Equivalents, or other securities of the Company.

 

“Canadian Securities Law” means the securities legislation in each province and
territory of Canada, including all rules, regulations, published policy
statements and blanket orders thereunder or issued by one or more of the
Canadian Securities Regulatory Authorities in Canada.

 

“Canadian Securities Regulatory Authorities” means, collectively, the securities
regulatory authority in each of the provinces and territories of Canada.

 

  2 

  

 

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any Person or (ii) the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, or any successor provision), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) more than 50% of
the total voting power of the Company or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Company.

 

“Commercial Production” two consecutive months of a minimum of 650 Gold
Equivalent Ounces per month produced by the Project.

 

“Company” has the meaning set forth in the preamble.

 

“Company Public Sale” has the meaning set forth in Section 5.01(a)
(Participation).

 

“Company Shares” or “Common Stock” means the Common Stock, par value $0.001 per
share, of the Company, any securities into which such Common Stock shall have
been changed, or any securities resulting from any reclassification,
recapitalization or similar transactions with respect to such Common Stock.

 

“Common Stock Equivalent” means securities exercisable, exchangeable or
convertible into Common Shares.

 

“Confidential Information” means (i) all confidential information or materials
of the Company whether or not marked confidential and however communicated,
including, but not limited to, information or materials respecting: (i) data,
knowledge, knowhow, discoveries, inventions, improvements, technology or
developments in technology, geological or metallurgical processes, maps, models,
interpretations, tests and results and other proprietary information related to
the Company’s business that is not generally known; (ii) business, business
plans, and methods and techniques, customer lists, business opportunities,
network design, systems, production and marketing strategies, trade secrets and
other private matters; (iii) any other information, materials or knowledge
suggested by or arising out of the foregoing business activity, investigations
or development activities of the Company and shall include without limitation,
all memoranda, summaries, notes, reports, analysis, compilations, studies,
documents and computer generated data or information, relating to, derived from
or reflecting the review of the foregoing by the receiving party; provided,
however, the following information shall not be considered Confidential
Information: (i) information that is or becomes generally available to the
public other than as a result of a disclosure by the receiving party; (ii)
information that is demonstrated to have been previously known or available to
the receiving party on a nonconfidential basis prior to its disclosure by the
receiving party; (iii) information that prior to its disclosure by the receiving
party becomes available to the receiving party on a nonconfidential basis from a
source other than the disclosing party not known by the receiving party to be
subject to any confidentiality agreement or other legal restriction on
disclosing such information; or (iv) information that has been acquired or
developed by the receiving party without violating any of its obligations under
this Agreement.

 

  3 

  

 

“Employee Shareholder” means each officer, director, employee or consultant of
the Company or any of its Subsidiaries who both holds Registrable Securities and
is a party to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Gold Equivalent Ounces” means, (i) the number of ounces of gold produced during
a specific period (for purposes of this definition the “Milestone Period”), plus
(ii) the number of ounces of silver produced during the Milestone Period
expressed in additional ounces of gold (for the purposes of this definition, the
“Gold Equivalent”). The Gold Equivalent shall be equal to the number of ounces
of silver produced under (ii) above, divided by the quotient of (x) the average
Gold Market Price for the trading days during the Milestone Period, and (y) the
average Silver Market Price for the trading days during the Milestone Period.

 

“Holder” means any holder of Registrable Securities that is a party hereto or
that succeeds to rights hereunder under the terms of this Agreement.

 

“Investor” and “Investor(s)” have the meanings set forth in the preamble.

 

“IPO” means the first underwritten public offering and sale of Company Shares
for cash pursuant to an effective registration statement (other than on Form
S-4, S-8 or a comparable form) under the Securities Act, or a Canadian
Prospectus under applicable Canadian Securities Laws.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Loss” or “Losses” has the meaning set forth in Section 5.07(a) (Indemnification
by the Company).

 

“Merger Transaction” means an arrangement, merger, amalgamation, consolidation,
share exchange, business combination, reorganization, recapitalization or other
similar transaction in which (a) the Company is a constituent party or (b) a
subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation; in each case
which are subject to the approval of the Board of Directors of the Company.

 

“Owns,” “Own,” “Owning”, “Owned” or “Ownership” shall mean beneficial ownership
of any equity securities, including and assuming (i) the conversion or exercise
of all outstanding Preferred Notes and Warrants and (ii) the exercise of all
outstanding Common Stock Equivalents without regard to any restrictions or
conditions with respect to the exercisability of such Common Stock Equivalents.
For the avoidance of doubt, Ownership by a person of Preferred Notes and/or
Warrants shall be treated as Ownership of Common Stock by such person as if such
Preferred Notes were converted into Common Stock or Warrants are exercised for
Common Stock without regard to any restrictions or conditions with respect to
such conversion.

 

  4 

  

 

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement, or
Canadian Prospectus, as applicable.

 

“Participating Investor Group” means, with respect to any Registration, any
Holder of Registrable Securities, Affiliated with the Investor(s), and covered
by the applicable Registration Statement, or Canadian Prospectus, as applicable.

 

“Permitted Assignee” has the meaning set forth in Section 6.07 (Successor,
Assigns, and Transferees).

 

“Permitted Transferee” shall mean, (a) in the case of Shareholders that is not a
natural person, any Affiliate and (b) in the case of Shareholders who are
natural persons, any trust established for the sole benefit of such Shareholder
or such Shareholder’s spouse or direct lineal descendents provided such
Shareholder is the trustee of such trust, or any Person in which the direct and
beneficial owner of all voting securities of such Person is such Shareholder, or
such Shareholder’s heirs, executors, administrators or personal representatives
upon the death, incompetency or disability of such Shareholder.

 

“Person” means any individual, partnership, corporation, limited liability
company, private limited company, unincorporated organization, trust or joint
venture, or a governmental agency or political subdivision thereof or any other
entity.

 

“Piggyback Registration” has the meaning set forth in Section 5.01(a)
(Participation).

 

“Preferred Notes” mean the Secured Convertible Preferred Notes in the principal
amount of US$2,000,000, convertible into Common Stock, originally issued to the
Investor under the Securities Purchase Agreement and any notes issued in
exchange or substitution thereof.

 

“ Project” has the meaning set forth in the Streaming Agreement.

 

“Prospectus” means the prospectus included in any Registration Statement, or
Canadian Prospectus, as applicable, all amendments and supplements to such
prospectus, including pre- and post-effective amendments to such Registration
Statement, or Canadian Prospectus, as applicable, and all other material
incorporated by reference in such prospectus.

 

“Registrable Securities” means any Company Shares (acquired or acquirable upon
the conversion or exercise of Preferred Notes and Warrants) and any securities
that may be issued or distributed or be issuable or distributable in respect of,
or in substitution for, any Company Shares by way of conversion, exercise,
dividend, share split or other distribution, merger, consolidation, exchange,
recapitalization or reclassification or similar transaction, in each case
whether now owned or hereinafter acquired; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such Registrable
Securities has been declared effective under the Securities Act and such
Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement, (ii) such Registrable
Securities have been distributed pursuant to Rule 144 or Rule 145 of the
Securities Act (or any successor rule) and new certificates for them not bearing
a legend restricting transfer shall have been delivered by the Company, (iii)
such Registrable Securities become eligible for resale pursuant to Rule 144
without any restrictions thereunder, including without the requirement for
current public information under Rule 144(c), Rule 144(i) is not applicable and
new certificates for them not bearing a legend restricting transfer shall have
been delivered by the Company (iv) a Registration Statement on Form S-8 (or any
successor form) covering such securities is effective or (v) such Registrable
Securities cease to be outstanding.

 

  5 

  

 

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement, or qualification
with the Canadian Securities Regulatory Authorities of the Company’s securities
for distribution to the public under a Canadian Prospectus. The term “Register”
shall have a correlative meaning.

 

“Registration Expenses” has the meaning set forth in Section 5.06 (Registration
Expenses).

 

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Securities Purchase Agreement” has the meaning set forth in the preamble.

 

“Shareholder” means a holder of Common Stock or Common Stock Equivalents.

 

  6 

  

 

“Special Registration” has the meaning set forth in Section 5.09 (Clear Market).

 

“Streaming Agreement” means that certain Gold and Silver Prepayment Agreement by
and among JV Co and the Stream Investor dated February 9, 2017.

 

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity.

 

“Transfer” shall mean any sale, assignment, pledge, transfer, hypothecation or
other disposition or encumbrance, and each of “Transferred”, “Transferee” and
“Transferor” have a correlative meaning.

 

“Underwritten Offering” means a Registration, or Canadian Prospectus in which
securities of the Company are sold to an underwriter or underwriters on a firm
commitment basis for reoffering to the public.

 

“Warrants” means Series A share purchase warrants dated February 9, 2017 issued
by the Company and exercisable to acquire two million Common Stock at US$0.50
per share for a period of three (3) years and any share purchase warrants issued
in exchange or substitution thereof.

 

SECTION 1.02. Other Interpretive Provisions.

 

  (i) In this Agreement, except as otherwise provided:         (ii) A reference
to an Article, Section or Schedule is a reference to an Article or Section of or
Schedule to, this Agreement, and references to this Agreement include any
preamble in or Schedule to this Agreement.         (iii) The Schedules form an
integral part of and are hereby incorporated by reference into this Agreement.  
      (iv) Headings and the Table of Contents are inserted for convenience only
and shall not affect the construction or interpretation of this Agreement.

 

  7 

  

 

  (v) Unless the context otherwise requires, words importing the singular
include the plural and vice versa, words importing the masculine include the
feminine and vice versa, and words importing persons include corporations,
associations, partnerships, joint ventures and limited liability companies and
vice versa.         (vi) Unless the context otherwise requires, the words
“hereof” and “herein”, and words of similar meaning refer to this Agreement as a
whole and not to any particular Article, Section or clause. The words “include”,
“includes” and “including” shall be deemed to be followed by the words “without
limitation.”         (vii) A reference to any legislation or to any provision of
any legislation shall include any amendment, modification or re-enactment
thereof and any legislative provision substituted therefor.         (viii) All
determinations to be made by any Holder hereunder may be made by it in its sole
discretion, and the Holder may determine, in its sole discretion, whether or not
to take actions that are permitted, but not required, by this Agreement to be
taken by it, including the giving of consents required hereunder.

 

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intention or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

ARTICLE II

BOARD OF DIRECTORS AND COMMITTEES; CEO COMMITMENTS

 

SECTION 2.01. Board Appointments. As of the date hereof, the Board of Directors
consists of, Roy Eiguren, Ryan Hart, Daniel Kunz, Alexander Kunz, and Steve
McGrath. From and after the date hereof, the Company shall take all reasonable
action within its power, including the voting of (or acting by written consent
with respect to) all shares of Common Stock of the Company Owned by them,
required to cause the Board of Directors to have no greater than seven (7)
members, one of which shall be appointed by the Investor(s), so long as the
Investor(s) Owns at least 10% of the then outstanding shares of Common Stock
(the “Investor Director”), provided that the Investor Director meets the
individual qualifications and requirements for directors under applicable law.

 

SECTION 2.02. Replacement Directors. In the event that the Investor Director
appointed in the manner set forth in Section 2.01 (Board Appointments) hereof is
unable to serve, or once having commenced to serve, is removed or withdraws from
the Board of Directors (a “Withdrawing Director”), and the Investor(s) remains
entitled to appoint the Investor Director to the Board of Directors pursuant to
Section 2.01 (Board Appointments), such Withdrawing Director’s replacement (if
any) (the “Substitute Director”) will be appointed by Investor as provided in
Section 2.01 (Board Appointments). The Company and its Board of Directors agree
to take all action within their respective power, including the voting of (or
acting by written consent with respect to) Shares Owned by them (i) to cause the
appointment of such Substitute Director promptly following his or her nomination
pursuant to this Section 2.02 (Replacement Directors) or (ii) upon the written
request of Investor, to remove, with or without cause, the then sitting Investor
Director.

 

  8 

  

 

SECTION 2.03. Committees of the Board of Directors. In the event that the Board
of Directors establishes any committee thereof, so long as the Investor(s) has
the right to appoint the Investor Director pursuant to this Agreement, the
membership of such committee shall include the Investor Director, unless, in
each case, prohibited by law or applicable rules or regulations of any
Regulatory Authorities. The foregoing right to appoint the Investor Director to
any committee of the Board of Directors shall not apply to any committee formed
to consider a transaction between the Investor(s) and the Company or to any
committee formed to consider financing activities or transactions, including
proposed mergers, arrangements, takeover bids or any similar type of
transaction.

 

SECTION 2.04. Observer Rights. From and after the date hereof and for so long as
the Investor(s) Owns at least 5% of the then outstanding shares of Common Stock,
in addition to the rights set forth in Section 2.01 (Board Appointments), the
Investor(s) shall have the right to designate one (1) representative (the
“Investor Observer”) to attend and observe all meetings of the Board of
Directors and any committees thereof (excluding any committee formed to consider
a transaction between the Investor(s) and the Company or other circumstances
where, and only to the extent that, the Investor Director is conflicted). The
Investor Observer shall be given notice of (in the same manner that notice is
given to other members of the Board of Directors) all meetings (whether in
person, telephonic or otherwise) of the Board of Directors, including all
committee meetings. The Investor Observer shall receive a copy of all notices,
agendas and other material information distributed to the Board of Directors and
any committees thereof (excluding any committee formed to consider a transaction
between the Investor(s) and the Company or other circumstances where, and only
to the extent that, the Investor Director is conflicted), whether provided to
directors in advance or, during or after any meeting, regardless of whether the
Investor Observer shall be in attendance at the meeting.

 

SECTION 2.05. Directors of Subsidiaries. From and after the date hereof, so long
as the Investor(s) elects to designate the Investor Director pursuant to this
Agreement and, to the extent requested by the Investor(s), the board of
directors or managers of any material subsidiary of the Company that owns an
interest in or is material to the operations of the Project, shall include the
Investor Director. The Company shall take all action within its power to cause
such designee to be appointed to such boards. Such designee shall have the same
right to participate on committees of the board of such subsidiaries as such
designees have pursuant to Section 2.03 (Committees of the Board of Directors).

 

SECTION 2.06. Indemnification, Expense Reimbursement and Other Rights.

 

(a) The Company shall maintain directors and officers insurance that provides
coverage of the directors and officers of the Company as in effect as of the
date of this Agreement or alternatively, with coverage customary for similarly
situated companies, except as otherwise decided in accordance with policies
adopted by the Board of Directors, including the Investor Director, whose
consent shall not be unreasonably withheld, conditioned or delayed.

 

  9 

  

 

(b) In addition to any other indemnification rights the Investor Director has
pursuant to the Articles of Incorporation, the bylaws of the Company and any
agreement with the Company or otherwise, the Investor Director shall have the
right to enter into, and the Company agrees to enter into, an indemnification
agreement with the Investor Director, which indemnification agreement shall be
consistent in all material respects with the indemnification agreement, in
substantially in the form attached as Exhibit B hereto, and shall be subject to
applicable laws. The Investor Director shall not be entitled to any equity
grants and other stock incentives provided to non-employee members of the Board
of Directors nor shall the Investor Director be paid the same Board and
committee fees, if any, paid to non-employee members of the Board of Directors,
provided however, that (i) the Board of Directors may in its sole discretion
determine to provide the Investor Director with equity grants or other stock
incentives or to pay the Investor Director Board or committee fees and (ii) if
at any point in time the Company provides compensation to any director of the
Company that is appointed, nominated or elected to the Board of Directors
pursuant to appointment, nomination or voting rights granted to a third-party by
the Company, then for so long as such other director receives such compensation,
the Investor Director shall be compensated in an equivalent manner. The Company
shall reimburse the reasonable expenses incurred by the Investor Director and
the Investor Observer in connection with attending (whether in person or
telephonically) all meetings of the Board of Directors or committees thereof or
other Company related meetings to the same extent as all other members of the
Board of Directors are reimbursed for such expenses (or, in case any such
expense reimbursement policy shall apply only to non-employee directors, to the
same extent as all other non-employee directors). The Company shall maintain
director and officer insurance covering the Investor Director on the same terms
and with the same amount of coverage as is provided to other members of the
Board of Directors.

 

SECTION 2.07. CEO Commitment. As of the date hereof, Kunz serves as the
Company’s Chief Executive Officer. From and after the date hereof and continuing
until six (6) months after the Project is in Commercial Production, Kunz will
not devote material management time to any project other than the Project
without the Investor(s)’s written consent, except for the board of director
positions set forth on Schedule 2.07 attached hereto.

 

SECTION 2.08. Right of First Offer.

 

(a) If at any time after the date hereof and for so long as the Investor(s) Owns
at least 5% of the then outstanding shares of Common Stock, the Company desires
to engage in any non-equity financing, whether private or public (a
“Financing”), for the purpose of further developing the Company’s legal interest
in any mine, property, project or other mining enterprise, including the
Project, the Company shall not enter into such Financing without first providing
the Investor(s) with the option to provide such Financing in accordance with the
procedures set out in this Section 2.08 (the “Right of First Offer”).

 

(b) Upon determining the amount and general conditions of a desired financing,
the Company shall give notice of such prospective financing to the Investor(s)
and provide the Investor(s) with (i) all the terms and conditions of such
financing approved by the Company’s Board of Directors and/or otherwise
distributed on behalf of the Company to any Person (the “Approved Terms”) and
(ii) all the terms and conditions of any offers, term sheets, indications of
interest or equivalent document or terms for financing opportunities presented
to the Company by any Persons (each, “Third Party Terms”).

 

  10 

  

 

(c) If the Investor(s) wishes to provide the Financing to the Company on
substantially the Approved Terms, it must provide the Company with written
notice of its desire to exercise such option (“Option Notice”) within 30 days of
the Investor(s)’s receipt of the Proposed Terms, failing which the Investor(s)
shall be deemed to have waived its Right of First Offer described in the most
recent Approved Terms for a period of 270 days beginning on the date that the
Company provides to the Investor(s) the most recent Approved Terms.

 

(d) If the Investor(s) delivers the Option Notice as prescribed under Section
2.08(c), it shall have 30 days after delivery of the Option Notice to present
the Company with a fully committed and credit approved offer of finance for the
Financing (the “Purchaser Term Sheet”), failing which the Investor(s) shall be
deemed to have waived its Right of First Offer for a period of 270 days
beginning on the date that the Company provides to the Investor(s) the most
recent Approved Terms.

 

(e) If the Investor(s) elects not to exercise the Right of First Offer, the
Company may enter into a Financing with any other lender or financial
institution on substantially the Approved Terms, closing within a period of 120
days beginning on the date that the Company provides to the Investor(s) the most
recent Approved Terms.

 

(f) If the Approved Terms are materially amended, the Company may not proceed
with a Financing without complying with the terms of the Investor(s)’ Right of
First Offer under this Section 2.08.

 

ARTICLE III

EQUITY RIGHTS

 

SECTION 3.01. Transfer Rights. Subject to compliance with the terms hereof and
applicable laws, the Investor(s) shall be entitled to freely Transfer the
Preferred Notes, Warrants and/or any Shares Owned by it to any Person, in each
case at any time and from time to time.

 

SECTION 3.02. Subscription Rights.

 

(a) If at any time after the date hereof and prior to the Canadian Going Public
Event, for so long as the Investor(s) own(s) at least 5% of the then outstanding
shares of Common Stock, the Company proposes to issue securities of the Company
of any kind (for purposes of this Section 3.02 (Subscription Rights), the term
“securities” shall include Common Stock, Common Stock Equivalents, and any
warrants, options or other rights to acquire equity securities or debt
securities) or otherwise raise capital through debt or equity of any kind (other
than the issuance of securities (1) pursuant to an employee stock option plan,
stock bonus plan, stock purchase plan, employment agreement or other management
equity program in an amount not to exceed ten percent (10%) of the outstanding
Common Stock of the Company so long as such arrangement is approved by the Board
of Directors, including the Investor Director, (2) upon conversion of the
Preferred Notes, or (3) by reason of a dividend, share split or other
distribution on Common Stock), then, subject to the provisions set forth below,
including Section 3.02(d) below, the Company shall:

 

  11 

  

 

  (i) give the Investor(s) written notice setting forth in reasonable detail the
designation and all of the terms and provisions of the securities proposed to be
issued (the “Proposed Securities”), including, all reasonable detail with
respect to such securities that is known as of the date such notice is provided
(each, a “Company Notice”); and         (ii) offer to issue Investor(s) a right
to purchase securities in an amount of the Proposed Securities equal to the
Investor(s)’s pro rata Ownership of the outstanding Common Stock of the Company
(calculated on an as converted basis), on terms that are not less favorable to
the Investor(s) than any other Person may acquire the Proposed Securities (the
“Investor Securities”);

 

provided that the Investor(s) may assign, subject to the consent of the Board of
Directors, not to be unreasonably withheld, conditioned or delayed, the
foregoing rights to participate in the issuance of securities of the Company
pursuant to this Section 3.02 (Subscription Rights) to any Person (which for
avoidance of doubt need not be an affiliate of the Investor(s)), and in
connection therewith, the Investor(s) may be entitled to collect a fee in
connection therewith, from the Company and/or the purchaser of the Proposed
Securities, as agreed to by the applicable parties.

 

(b) The Investor(s) must within thirty (30) days after receipt of a Company
Notice provide notice (the “Investor Notice”) of the Investor(s)’s or its
Permitted Transferee assignee’s intention, if any, to exercise its purchase
rights hereunder or for a third-party to do so. If the Investor(s) does not
provide the Investor Notice within such thirty (30) day period, it will be
deemed to have rejected the Company’s offer. Thereafter, the Company will not be
required to again reoffer the Investor(s) or its assignees, the Investor
Securities relating to the Proposed Securities that the Investor(s) or its
assignees have not elected to purchase during the ninety (90) days following
such expiration on terms and conditions not more favorable to the purchasers
thereof than those offered to the Investor(s). Any Proposed Securities offered
or sold by the Company after such ninety (90)-day period must be reoffered to
the Investor(s) pursuant to this Section 3.02(b).

 

(c) The election by the Investor(s) not to exercise its subscription or lending
rights under this Section 3.02 (Subscription Rights) in any one instance shall
not affect the Investor(s)’s right (other than in respect of a reduction in the
Investor(s)’s percentage holdings) as to any subsequent proposed issuance
subject to this Section 3.02 (Subscription Rights).

 

(d) Notwithstanding anything contained in this Section 3.02 (Subscription
Rights), either (A) the offer or issuance of all or a portion of the Proposed
Securities shall only be made to Persons that are “accredited investors” within
the meaning of Rule 501(a) under Regulation D promulgated under the Securities
Act, or (B) in the event that the offer or issuance of all or a portion of the
Proposed Securities to any one or more Persons that are not “accredited
investors” would require either a registration under the Securities Act or the
preparation of a disclosure document pursuant to Regulation D under the
Securities Act (or any successor regulation) or a similar provision of any state
securities law, then, to the extent necessary to avoid such registration or
disclosure document and at the option of the Investor(s), any one or more of
such Persons may be excluded from the offer to purchase any Proposed Securities
pursuant to this Section 3.02 (Subscription Rights) and shall have no rights
under this Section 3.02 (Subscription Rights).

 

  12 

  

 

(e) Nothing contained in this Section 3.02 (Subscription Rights) shall be
interpreted to prevent the Company from completing the offer and sale of
Proposed Securities prior to the receipt of notice from the Investor(s) or its
assignees indicating their intent to purchase or not to purchase the Investor
Securities or the expiration of the 30-day period provided for in Section
3.02(b), so long as the such offers and sales are made pursuant to the terms and
conditions disclosed to the Investor(s) and the completion of such offers and
sales does not in any way prevent, interfere with or delay the Investor(s)’s or
its assignees’ ability to exercise their rights to purchase the Investor
Securities.

 

ARTICLE IV

 

CANADIAN PUBLIC OFFERING EVENT

 

SECTION 4.01. Canadian Going Public Undertaking. Subject to compliance with the
terms hereof and applicable laws, the Company will use good faith efforts to
complete a Canadian Going Public Event no later than twelve (12) months after
the Closing Date. The Company will use commercially reasonable efforts to cause
Company Shares held by or acquirable by the Investor(s) to be qualified by the
Canadian Prospectus, if any, and to cause such Common Stock to be freely
tradable without restriction on the Canadian Exchange.

 

SECTION 4.02. Dilution Restriction. Under no event shall the Canadian Going
Public Event result in a dilution to the Investor(s) of more than ten percent
(10%) of its Ownership of Common Shares without the written consent of the
Investor(s).

 

SECTION 4.03. Investor Cooperation. Subject to compliance with the terms hereof
and applicable laws, the Investor(s) will use commercially reasonable efforts to
support the Company’s Canadian Going Public Event, including meeting with
potential investors, advisors and other Parties as may be reasonably requested
by the Company.

 

ARTICLE V

 

REGISTRATION RIGHTS

 

SECTION 5.01. Demand Registration.

 

(a) At twenty-four (24) months after the Closing Date, upon written notice to
the Company from the Holder(s) requesting a Registration pursuant to this
Section 5.01, which notice shall specify the number and the intended method of
disposition of Registrable Securities, the Company shall promptly use its
reasonable best efforts to effect and maintain the Registration on an
appropriate form under the Securities Act and a Canadian Prospectus, if
applicable (a “Demand Registration”), of offers and sales of Registrable
Securities by the Holder(s) (collectively, the “Demand Securities”) and any
securities which the Company may elect to Register in connection with the
offering of Demand Securities and such other Equity Securities the Company may
be obligated to include due to piggyback registration rights, if any, granted to
third parties, in each case in accordance with the intended method or methods of
disposition specified by the Holder(s), subject to the other provisions of this
Agreement; provided that the Company shall not be obligated to effect any Demand
Registration except in accordance with the following provisions:

 

  13 

  

 

  (i) the Holder(s) shall be entitled to make up to three (3) requests for
Registration pursuant to this Section 5.01, other than Registrations requested
to be effected pursuant to a registration statement on Form S-3 under the
Securities Act (or any successor thereto), for which an unlimited number of
requests pursuant to this Section 5.01 shall be permitted; provided that at the
time of such request the Company is eligible for use of Form S-3 under the
Securities Act (or any successor thereto);         (ii) for any Demand
Registration requested by the Holder(s), the Company may use a registration
statement on Form S-3 or any successor form thereto if the Company would qualify
to use such form within thirty (30) days after the date on which the initial
request is given and the Company shall not be required to file such registration
statement until it is so qualified;         (iii) the Holder(s) shall not be
entitled to request any Registration pursuant to this Section 5.01 any earlier
than 180 days after the effective date of the registration statement for the
last Registration subject to this Section 5.01;         (iv) the Company shall
not be required to effect any Registration pursuant to this Section 5.01 unless
the anticipated gross proceeds of the Demand Securities sought to be registered
exceed $100,000;         (v) the Company shall not be required to effect any
Registration for an offering made on a continuous or delayed basis pursuant to
Rule 415 under the Securities Act and shall not be required to effect any
Registration (other than on Form S-3) for an offering that is not a firm
commitment underwritten offering; and         (vi) if, after a request for
Registration pursuant to this Section 5.01 has been made, the Board of Directors
of the Company has determined, in good faith, that the filing of a registration
statement to effect such a Registration pursuant to this Section 5.01 would
require the disclosure of material information which the Company has a
reasonable justification for keeping confidential on the grounds that (upon
advice of legal counsel) such disclosure would materially interfere with a
proposed or pending bona fide material financing, acquisition or other material
transaction of the Company outside the ordinary course of the Company’s
business, the Company shall not be obligated to effect such a Registration
pursuant to this Section 5.01 until the earlier of the expiration of 90 days
after the Company first makes such good faith determination or the completion of
such transaction, negotiations or bidding; provided that the Company shall not
be permitted to exercise its rights under this Section 5.01 more than twice (not
to exceed 90 days in the aggregate) during any twelve-month period.

 

  14 

  

 

SECTION 5.02. Piggyback Registration.

 

(a) Participation. If the Company at any time proposes to file a Registration
Statement or Canadian Prospectus, if applicable, with respect to any offering of
its equity securities for its own account or for the account of any other
Persons (a “Company Public Sale”) other than a Registration Statement (or
substantially equivalent Canadian Prospectus) (i) on Form S-4, Form S-8 or any
successor forms thereto, (ii) on any other registration form which may not be
used for the registration or qualification for distribution of Registrable
Securities, (iii) filed solely in connection with any employee benefit or
dividend reinvestment plan, (iv) a Registration Statement relating solely to a
Rule 145 transaction under the Securities Act, or (v) for any at-the-market
offerings, then, (A) as soon as practicable (but in no event less than 30 days
prior to the proposed date of filing of such Registration Statement or Canadian
Prospectus, if applicable), the Company shall give written notice of such
proposed filing to the Holder(s), and such notice shall offer the Holder(s) the
opportunity to Register under such Registration Statement or Canadian
Prospectus, if applicable, such number of Registrable Securities as the
Holder(s) may request in writing delivered to the Company within a reasonable
time of such written notice by the Company, and (B) subject to Section 5.02(c),
as soon as practicable after the expiration of such 10-day period (but in no
event less than fifteen (15) days prior to the proposed date of filing of such
Registration Statement or Canadian Prospectus, if applicable), the Company shall
give written notice of such proposed filing to the Holders (other than the
Holder(s)), and such notice shall offer each such Holder the opportunity to
Register under such Registration Statement or Canadian Prospectus, if
applicable, such number of Registrable Securities as such Holder may request in
writing within ten (10) days of delivery of such written notice by the Company.
Subject to Sections 5.02(b) and (c), the Company shall include in such
Registration Statement or Canadian Prospectus, if applicable, all such
Registrable Securities that are requested by Holders to be included therein in
compliance with the immediately foregoing sentence (a “Piggyback Registration”);
provided that if at any time after giving written notice of its intention to
Register any equity securities and prior to the effective date of the
Registration Statement or Canadian Prospectus, if applicable, filed in
connection with such Piggyback Registration, the Company shall determine for any
reason not to Register or to delay Registration of the equity securities covered
by such Piggyback Registration, the Company shall give written notice of such
determination to each Holder that had requested to Register its, his or her
Registrable Securities in such Registration Statement or Canadian Prospectus, if
applicable, and, thereupon, (1) in the case of a determination not to Register,
shall be relieved of its obligation to Register any Registrable Securities in
connection with such Registration (but not from its obligation to pay the
Registration Expenses in connection therewith, to the extent payable), and (2)
in the case of a determination to delay Registering, shall be permitted to delay
Registering any Registrable Securities, for the same period as the delay in
Registering the other equity securities covered by such Piggyback Registration.
If the offering pursuant to such Registration Statement or Canadian Prospectus,
if applicable, is to be underwritten, the Company shall so advise the Holders as
a part of the written notice given pursuant to this Section 5.02(a), and each
Holder making a request for a Piggyback Registration pursuant to this Section
5.02(a) must, and the Company shall make such arrangements with the managing
underwriter or underwriters so that each such Holder may, participate in such
Underwritten Offering, subject to the conditions of Sections 5.02(b) and (c). If
the offering pursuant to such Registration Statement or Canadian Prospectus, if
applicable, is to be on any other basis, the Company shall so advise the Holders
as part of the written notice given pursuant to this Section 5.02(a), and each
Holder making a request for a Piggyback Registration pursuant to this Section
5.02(a) must, and the Company shall make such arrangements so that each such
Holder may, participate in such offering on such basis, subject to the
conditions of Section 5.02(b) and (c). Each Holder shall be permitted to
withdraw all or part of its Registrable Securities from a Piggyback Registration
at any time prior to the effectiveness of such Registration Statement or
Canadian Prospectus, if applicable.

 

  15 

  

 

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their opinion, the number of securities which such Holders and any other
Persons intend to include in such offering exceeds the number which can be sold
in such offering without being likely to have a significant adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, 100% of the securities that the Company or (subject to
Section 5.06 (No Inconsistent Agreements; Additional Rights)) any Person (other
than a Holder) exercising a contractual right to demand Registration, as the
case may be, proposes to sell, (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect in such Registration, which such
number shall be allocated pro rata among the Holder(s) that have requested to
participate in such Registration based on the relative number of Registrable
Securities then held by the Holder(s) (provided that any securities thereby
allocated to the Holder(s) that exceed the Holder(s)’s request shall be
reallocated among the remaining requesting iinvestors in like manner),and (iii)
third, only if all the securities referred to in clause (ii) have been included,
the number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect in
such Registration, which such number shall be allocated pro rata among the
Holders (excluding the Holder(s)) that have requested to participate in such
Registration based on the relative number of Registrable Securities then held by
each such Holder (provided that any securities thereby allocated to a Holder
that exceed such Holder’s request shall be reallocated among the remaining
requesting Holders in like manner) and (iv) fourth, and only if all of the
Registrable Securities referred to in clause (iii) have been included in such
Registration, any other securities eligible for inclusion in such Registration
that, in the opinion of the managing underwriter or underwriters, can be sold
without having such adverse effect in such Registration.

 

  16 

  

 

(c) Restrictions on Non-Investor Holders. Notwithstanding any provisions
contained herein, Holders other than the Investor shall not be able to exercise
the right to a Piggyback Registration unless Investor exercises its rights with
respect to such Piggyback Registration.

 

SECTION 5.03. Black-out Periods.

 

In the event of a Company Public Sale of the Company’s equity securities in an
Underwritten Offering, each of the Holders agrees, if requested by the managing
underwriter or underwriters in such Underwritten Offering (and, with respect to
a Company Public Sale other than the IPO, if and only if the Holder(s) agrees to
such request), not to (1) offer for sale, sell, pledge, or otherwise dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any Company Shares (including Company Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the SEC and Company Shares that may be issued upon exercise of
any options or warrants) or securities convertible into or exercisable or
exchangeable for Company Shares, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Shares, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Shares or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a Registration Statement or Canadian
Prospectus, if applicable, including any amendments thereto, with respect to the
registration of any Company Shares or securities convertible into or exercisable
or exchangeable for Company Shares or any other securities of the Company or (4)
publicly disclose the intention to do any of the foregoing, in each case, during
the period beginning seven (7) days before and ending 90 days (in the event of
the IPO) or 30 days (in the event of any other Company Public Sale) (or, in each
case, such other period as may be reasonably requested by the Company or the
managing underwriter or underwriters to accommodate regulatory restrictions on
(i) the publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including the restrictions contained in the FINRA
rules or any successor provisions or amendments thereto) after the date of the
underwriting agreement entered into in connection with such Company Public Sale,
to the extent timely notified in writing by the Company or the managing
underwriter or underwriters; provided, that no Holder shall be subject to any
such black-out period of longer duration than that applicable to the Holder(s)
or any director or executive officer who holds Registrable Securities. The
Company may impose stop-transfer instructions with respect to the Company Shares
(or other securities) subject to the foregoing restriction until the end of the
period referenced above.

 

SECTION 5.04. Registration Procedures.

 

(a) In connection with the Company’s Registration obligations under Section 5.01
(Demand Registration) or Section 5.02 (Piggy Back Registration), and subject to
the applicable terms and conditions set forth therein, the Company shall use, as
applicable, its reasonable best efforts to permit the sale of such Registrable
Securities under such Registration Statement or Canadian Prospectus, if
applicable, in accordance with the intended method or methods of distribution
thereof, and in connection therewith the Company shall:

 

  17 

  

 

  (i) to the extent required by this Agreement include the Registrable
Securities in the Registration Statement or Canadian Prospectus, if applicable,
and before filing a Registration Statement or Canadian Prospectus, if
applicable, Prospectus or any Issuer Free Writing Prospectus, or any amendments
or supplements thereto, furnish to the underwriters, if any, and the
Participating Investor Group, if any, copies of all documents prepared to be
filed, which documents shall be subject to the review of such underwriters and
the Participating Investor Group and their respective counsel;         (ii)
prepare and file with the SEC (or Canadian Securities Regulatory Authorities, as
applicable) such pre- and post-effective amendments to such Registration
Statement or Canadian Prospectus, if applicable, supplements to the Prospectus
and such amendments or supplements to any Issuer Free Writing Prospectus as may
be necessary to comply with the Securities Act or as reasonably requested by any
Participating Investor Group, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement or Canadian Prospectus, if applicable,
during such period in accordance with the intended method or methods of
disposition by the sellers thereof set forth in such Registration Statement or
Canadian Prospectus, if applicable;         (iii) promptly notify the
Participating Holders and the managing underwriter or underwriters, if any, and
(if requested) confirm such advice in writing and provide copies of the relevant
documents, as soon as reasonably practicable after notice thereof is received by
the Company (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective, and when the applicable Prospectus
or Issuer Free Writing Prospectus or any amendment or supplement thereto has
been filed, (B) of any written comments by the SEC (or Canadian Securities
Regulatory Authorities, as applicable) or any request by the SEC (or Canadian
Securities Regulatory Authorities, as applicable) or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or Canadian Prospectus, if applicable, Prospectus or Issuer Free
Writing Prospectus or for additional information; provided by a notice to a
representative to be designated by the Participating Holders, which shall be the
Holder(s) so long as the Holder(s) is a Participating Holder, (C) of the
issuance by the SEC (or Canadian Securities Regulatory Authorities, as
applicable) of any stop order suspending the effectiveness of such Registration
Statement or any order by the SEC (or Canadian Securities Regulatory
Authorities, as applicable) or any other regulatory authority preventing or
suspending the use of any preliminary or final Prospectus or any Issuer Free
Writing Prospectus or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects; provided by a notice to a representative to be designated by
the Participating Holders, which shall be the Holder(s) so long as the Holder(s)
is a Participating Holder, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for offering or sale in any jurisdiction and (F) of the receipt by
the Company of any notification with respect to the initiation or threatening of
any proceeding for the suspension of the qualification of the Registrable
Securities for offering or sale in any jurisdiction;

 

  18 

  

 

  (iv) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or Canadian
Prospectus, if applicable, the Prospectus included in such Registration
Statement (as then in effect) or any Issuer Free Writing Prospectus contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein (in the case of such Prospectus, any preliminary
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement or Canadian Prospectus, if applicable, or, if for
any other reason it shall be necessary during such time period to amend or
supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC (or
Canadian Securities Regulatory Authorities, as applicable), and furnish without
charge to the Participating Holders and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement,
Prospectus or Issuer Free Writing Prospectus which shall correct such
misstatement or omission or effect such compliance;         (v) use its
reasonable best efforts to prevent, or obtain the withdrawal of, any stop order
or other order suspending the use of any preliminary or final Prospectus or any
Issuer Free Writing Prospectus;         (vi) promptly incorporate in a
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment to the applicable Registration Statement or Canadian Prospectus, if
applicable, such information as the managing underwriter or underwriters and the
Participating Investor Group agree should be included therein relating to the
plan of distribution with respect to such Registrable Securities, and make all
required filings of such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment as soon as reasonably practicable after being
notified of the matters to be incorporated in such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment;

 

  19 

  

 

  (vii) furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement or Canadian
Prospectus, if applicable, and any amendment or post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);         (viii) deliver to each Participating Holder and each
underwriter, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus), any Issuer Free Writing Prospectus and
any amendment or supplement thereto as such Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities thereby) and such other
documents as such Holder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities by such Holder or
underwriter;         (ix) cooperate with the Participating Holders and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends, and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters may request at least two (2) Business Days prior to any
sale of Registrable Securities to the underwriters;         (x) use its
reasonable best efforts to cause the Registrable Securities covered by the
applicable Registration Statement or Canadian Prospectus, if applicable, to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the underwriter
or underwriters, if any, to consummate the disposition of such Registrable
Securities;         (xi) not later than the effective date of the applicable
Registration Statement or Canadian Prospectus, if applicable, provide a CUSIP
number for all Registrable Securities and provide the applicable transfer agent
with printed certificates for the Registrable Securities which are in a form
eligible for deposit with The Depository Trust Company (or the Canadian
Depository System, as applicable);         (xii) make such representations and
warranties to the Participating Holders and the underwriters or agents, if any,
in form, substance and scope as are customarily made by issuers in secondary
underwritten public offerings;

 

  20 

  

 

  (xiii) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any Participating
Investor Group or the managing underwriter or underwriters, if any, reasonably
request in order to expedite or facilitate the registration and disposition of
such Registrable Securities;         (xiv) obtain for delivery to the
Participating Holders and to the underwriter or underwriters, if any, an opinion
or opinions from counsel for the Company dated the effective date of the
Registration Statement or Canadian Prospectus, if applicable, or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to such Holders or underwriters, as the case may be, and
their respective counsel;         (xv) in the case of an Underwritten Offering,
obtain for delivery to the Company and the managing underwriter or underwriters,
with copies to the Participating Holders, a cold comfort letter from the
Company’s independent certified public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the managing underwriter or underwriters reasonably request, dated the date of
execution of the underwriting agreement and brought down to the closing under
the underwriting agreement;         (xvi) cooperate with each Participating
Holder and each underwriter, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;         (xvii) use its reasonable best
efforts to comply with all applicable securities laws and make available to its
security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder;         (xviii) provide and cause to be
maintained a transfer agent and registrar for all Registrable Securities covered
by the applicable Registration Statement or Canadian Prospectus, if applicable,
from and after a date not later than the effective date of such Registration
Statement or Canadian Prospectus, if applicable;         (xix) use its
reasonable best efforts to cause all Registrable Securities covered by the
applicable Registration Statement or Canadian Prospectus, if applicable, to be
listed on each securities exchange on which any of the Company Shares are then
listed or quoted and on each inter-dealer quotation system (and Canadian
Exchange, if applicable) on which any of the Company Shares are then quoted;

 

  21 

  

 

  (xx) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any Participating Investor Group, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement or Canadian Prospectus, if applicable, and by any
attorney, accountant or other agent retained by such Participating Investor
Group or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement or Canadian Prospectus, if applicable, as shall be necessary to enable
them to exercise their due diligence responsibility; provided that any such
Person gaining access to information regarding the Company pursuant to this
Section 5.04(a)(xx) shall agree to hold in strict confidence and shall not make
any disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (w) the release of such information is requested or
required by law or by deposition, interrogatory, requests for information or
documents by a governmental entity, subpoena or similar process, (x) such
information is or becomes publicly known other than through a breach of this or
any other agreement of which such Person has actual knowledge, (y) such
information is or becomes available to such Person on a non-confidential basis
from a source other than the Company or (z) such information is independently
developed by such Person; and         (xxi) in the case of an Underwritten
Offering, cause the senior executive officers of the Company to participate in
the customary “road show” presentations that may be reasonably requested by the
managing underwriter or underwriters in any such Underwritten Offering and
otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto.

 

(b) The Company may require each Participating Holder to furnish to the Company
such information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may from time to time reasonably request in writing. Each
Participating Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

 

(c) Each Participating Holder agrees that, upon delivery of any notice by the
Company of the happening of any event of the kind described in Section
5.04(a)(iii)(C), (D), or (E) or Section 5.04(a)(iv), such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to such Registration
Statement or Canadian Prospectus, if applicable, until (i) such Holder’s receipt
of the copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 5.04(a)(iii), (ii) such Holder is advised in
writing by the Company that the use of the Prospectus or Issuer Free Writing
Prospectus, as the case may be, may be resumed, (iii) such Holder is advised in
writing by the Company of the termination, expiration or cessation of such order
or suspension referenced in Section 5.04(a)(iii)(C) or (E) or (iv) such Holder
is advised in writing by the Company that the representations and warranties of
the Company in such applicable underwriting agreement are true and correct in
all material respects. If so directed by the Company, such Holder shall deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s possession, of the Prospectus or any Issuer Free
Writing Prospectus covering such Registrable Securities current at the time of
delivery of such notice. In the event the Company shall give any such notice,
the period during which the applicable Registration Statement or Canadian
Prospectus, if applicable, is required to be maintained effective shall be
extended by the number of days during the period from and including the date of
the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement or Canadian
Prospectus, if applicable, either receives the copies of the supplemented or
amended Prospectus or Issuer Free Writing Prospectus contemplated by Section
5.04(a)(iii) or is advised in writing by the Company that the use of the
Prospectus or Issuer Free Writing Prospectus may be resumed.

 

  22 

  

 

SECTION 5.05. Underwritten Offerings.

 

(a) Underwritten Piggyback Registrations. If the Company proposes to register
any of its securities under the Securities Act as contemplated by Section 5.02
(Piggyback Registration) and such securities are to be distributed in an
Underwritten Offering through one or more underwriters, the Company shall, if
requested by any Holder pursuant to Section 5.02 (Piggyback Registration) and
subject to the provisions of Sections 5.02(b) and (c), arrange for such
underwriters to include on the same terms and conditions that apply to the other
sellers in such Registration all the Registrable Securities to be offered and
sold by such Holder among the securities of the Company to be distributed by
such underwriters in such Registration. The Participating Holders shall be
parties to the underwriting agreement between the Company and such underwriters,
which underwriting agreement shall (i) contain such representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such Participating Holders as are customarily made by issuers to
selling shareholders in secondary underwritten public offerings and (ii) provide
that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Participating Holders. Any such
Participating Holder shall not be required to make any representations or
warranties to, or agreements with the Company or the underwriters in connection
with such underwriting agreement other than representations, warranties or
agreements regarding such Participating Holder, such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the Registrable Securities, such Holder’s intended method of distribution,
absence of liens with respect to the Registrable Securities, enforceability of
the applicable underwriting agreement as against such Participating Holder,
receipt of all consents and approvals with respect to the entry into such
underwriting agreement and the sale of such Registrable Securities or any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds from such Underwritten
Offering.

 

  23 

  

 

(b) Participation in Underwritten Registrations. Subject to the provisions of
Sections 5.05(a) above, no Person may participate in any Underwritten Offering
hereunder unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

SECTION 5.06. No Inconsistent Agreements; Additional Rights. The Company is not
currently a party to, and shall not hereafter enter into without the prior
written consent of the Holder(s), any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders by this Agreement,
including allowing any other holder or prospective holder of any securities of
the Company (a) registration rights in the nature or substantially in the nature
of those set forth in Section 5.01 (Piggyback Registration) that would have
priority over the Registrable Securities with respect to the inclusion of such
securities in any Registration.

 

SECTION 5.07. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, FINRA and if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 2720 of the National Association of Securities
Dealers, Inc. (or any successor provision), and of its counsel, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including fees and disbursements of counsel for the underwriters in
connection with “Blue Sky” qualifications of the Registrable Securities), (iii)
all printing, duplicating, word processing, messenger, telephone, facsimile and
delivery expenses (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses and Issuer Free Writing Prospectuses), (iv)
all fees and disbursements of counsel for the Company and of all independent
certified public accountants of the Company (including the expenses of any
special audit and cold comfort letters required by or incident to such
performance), (v) Securities Act liability insurance or similar insurance if the
Company so desires or the underwriters so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of Registrable Securities on any securities exchange
or quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all applicable rating agency fees with respect to the Registrable
Securities, (viii) all reasonable fees and disbursements of one legal counsel
and one accounting firm as selected by the holders of a majority of the
Registrable Securities included in such Registration, (ix) any reasonable fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, (x) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any Registration, (xi) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties), (xii) all expenses related
to the “road-show” for any Underwritten Offering, including all travel, meals
and lodging and (xiii) any other fees and disbursements customarily paid by the
issuers of securities. All such expenses are referred to herein as “Registration
Expenses.” The Company shall not be required to pay any underwriting discounts
and commissions and transfer taxes, if any, attributable to the sale of
Registrable Securities.

 

  24 

  

 

SECTION 5.08. Indemnification.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each of the Holders, each of
their respective direct or indirect partners, members or shareholders and each
of such partner’s, member’s or shareholder’s partners members or shareholders
and, with respect to all of the foregoing Persons, each of their respective
Affiliates, employees, directors, officers, trustees or agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Persons and each of their respective Representatives from and against any and
all losses, penalties, judgments, suits, costs, claims, damages, liabilities and
expenses, joint or several (including reasonable costs of investigation and
legal expenses) (each, a “Loss” and collectively “Losses”) arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement or Canadian Prospectus, if applicable,
under which such Registrable Securities were Registered under the Securities Act
(or Canadian Securities Laws, as applicable) (including any final, preliminary
or summary Prospectus contained therein or any amendment or supplement thereto
or any documents incorporated by reference therein), any Issuer Free Writing
Prospectus or amendment or supplement thereto, or any other disclosure document
produced by or on behalf of the Company or any of its Subsidiaries including
reports and other documents filed under the Exchange Act, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading, (iii) any violation or
alleged violation by the Company of any federal, state or common law rule or
regulation applicable to the Company or any of its Subsidiaries in connection
with any such registration, qualification, compliance or sale of Registrable
Securities, (iv) any failure to register or qualify Registrable Securities in
any state where the Company or its agents have affirmatively undertaken or
agreed in writing that the Company (the undertaking of any underwriter being
attributed to the Company) will undertake such registration or qualification on
behalf of the Holders of such Registrable Securities (provided that in such
instance the Company shall not be so liable if it has undertaken its reasonable
best efforts to so register or qualify such Registrable Securities) or (v) any
actions or inactions or proceedings in respect of the foregoing whether or not
such indemnified party is a party thereto, and the Company will reimburse, as
incurred, each such Holder and each of their respective direct or indirect
partners, members or shareholders and each of such partner’s, member’s or
shareholder’s partners members or shareholders and, with respect to all of the
foregoing Persons, each of their respective Affiliates, employees, directors,
officers, trustees or agents and controlling Persons and each of their
respective Representatives, for any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action; provided, that the Company shall not be liable to
any particular indemnified party to the extent that any such Loss arises out of
or is based upon (A) an untrue statement or alleged untrue statement or omission
or alleged omission made in any such Registration Statement or Canadian
Prospectus, if applicable, or other document in reliance upon and in conformity
with written information furnished to the Company by such indemnified party
expressly for use in the preparation thereof or (B) an untrue statement or
omission in a preliminary Prospectus relating to Registrable Securities, if a
Prospectus (as then amended or supplemented) that would have cured the defect
was furnished to the indemnified party from whom the Person asserting the claim
giving rise to such Loss purchased Registrable Securities at least five (5) days
prior to the written confirmation of the sale of the Registrable Securities to
such Person and a copy of such Prospectus (as amended and supplemented) was not
sent or given by or on behalf of such indemnified party to such Person at or
prior to the written confirmation of the sale of the Registrable Securities to
such Person. This indemnity shall be in addition to any liability the Company
may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the transfer of such securities by such
Holder. The Company shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.

 

  25 

  

 

(b) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 5.08 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after delivery of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action, consent to
entry of any judgment or enter into any settlement, in each case without the
prior written consent of the indemnified party, unless the entry of such
judgment or settlement (i) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of an unconditional
release from all liability in respect to such claim or litigation and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of such indemnified party, and provided that any sums
payable in connection with such settlement are paid in full by the indemnifying
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 5.07(b), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties, and/or (z) a conflict or potential conflict exists or may
exist (based upon advice of counsel to an indemnified party) between such
indemnified party and the other indemnified parties, in each of which cases the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

 

  26 

  

 

(c) Contribution. If for any reason the indemnification provided for in Section
5.08(a) is unavailable to an indemnified party or insufficient in respect of any
Losses referred to therein, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such losses,
as well as any other relevant equitable considerations. In connection with any
Registration Statement or Canadian Prospectus, if applicable, filed with the SEC
(or in case of a Canadian Prospectus, filed with the Canadian Securities
Regulatory Authorities) by the Company, the relative fault of the indemnifying
party on the one hand and the indemnified party on the other hand shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 5.08(c) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 5.08(c). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party as a result of the Losses referred to in Section 5.08(a) shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 5.08(c), in connection with any Registration
Statement or Canadian Prospectus, if applicable, filed by the Company, a
Participating Holder shall not be required to contribute any amount in excess of
the dollar amount of the net proceeds received by such Holder under the sale of
Registrable Securities giving rise to such contribution obligation. If
indemnification is available under this Section 5.08 (Indemnification), the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 5.08(a) hereof without regard to the provisions of this
Section 5.08(c).

 

(d) No Exclusivity. The remedies provided for in this Section 5.08
(Indemnification) are not exclusive and shall not limit any rights or remedies
which may be available to any indemnified party at law or in equity or pursuant
to any other agreement.

 

(e) Survival. The indemnities provided in this Section 5.08
(Indemnification)shall survive the transfer of any Registrable Securities by
such Holder.

 

SECTION 5.09. Rules 144 and 144A and Regulation S. The Company covenants that it
will file, on a timely basis, the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Company is not required to file such reports, it
will, upon the reasonable request of the Investor(s), make publicly available
such necessary information for so long as necessary to permit sales pursuant to
Rules 144, 144A or Regulation S under the Securities Act), and it will take such
further action as the Investor(s) may reasonably request, all to the extent
required from time to time to enable the Holders, to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of a
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

  27 

  

 

SECTION 5.10. Clear Market. With respect to any Underwritten Offerings of
Registrable Securities by the Investor(s), the Company agrees not to effect any
public sale or distribution, or to file any Registration Statement covering any
of its equity securities or any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed ten (10) days
prior and sixty (60) days following the effective date of such offering or such
longer period up to ninety (90) days as may be requested by the managing
underwriter for such Underwritten Offering. “Special Registration” means the
registration of (A) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or (B)
shares of equity securities and/or options or other rights in respect thereof to
be offered to directors, employees, consultants, customers, lenders or vendors
of the Company or its Subsidiaries or in connection with dividend reinvestment
plans.

 

SECTION 5.11. In-Kind Distributions. If any Holder seeks to effectuate an
in-kind distribution of all or part of its Company Shares to its direct or
indirect equityholders, the Company will reasonably cooperate with and assist
such Holder, such equityholders and the Company’s transfer agent to facilitate
such in-kind distribution in the manner reasonably requested by such Holder
(including the delivery of instruction letters by the Company or its counsel to
the Company’s transfer agent, the delivery of customary legal opinions by
counsel to the Company and the delivery of Company Shares without restrictive
legends, to the extent no longer applicable).

 

ARTICLE VI

MISCELLANEOUS

 

SECTION 6.01. Term. This Agreement shall terminate with respect to any Holder
(a) with the prior written consent of the Investor(s) in connection with the
consummation of a Change of Control (including any Deemed Liquidation Event (as
defined in the Company Stockholders Agreement), (b) for those Holders that
beneficially own less than 1% of the Company’s outstanding Company Shares, if
all of the Registrable Securities then owned by such Holder could be sold in any
ninety (90)-day period pursuant to Rule 144, (c) as to any Holder, if all of the
Registrable Securities held by such Holder have been sold in a Registration
pursuant to the Securities Act or pursuant to an exemption therefrom or cease to
be Registrable Securities as defined herein or (d) with respect to any Employee
Shareholder, on the date on which such Employee Shareholder ceases to be an
employee of the Company or its Subsidiaries. Notwithstanding the foregoing, the
provisions of Sections 5.08, 5.09 and 5.11 and all of this Article VI shall
survive any such termination. Upon the written request of the Company, each
Holder agrees to promptly deliver a certificate to the Company setting forth the
number of Registrable Securities then beneficially owned by such Holder.

 

  28 

  

 

SECTION 6.02. Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

SECTION 6.03. Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.

 

SECTION 6.04. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been given (a) when personally
delivered, (b) when transmitted via facsimile to the number set out below or on
Schedule A, if the sender on the same day sends a confirming copy of such notice
by a recognized overnight delivery service (charges prepaid), (c) the day
following the day (except if not a Business Day then the next Business Day) on
which the same has been delivered prepaid to a reputable national overnight air
courier service, (d) when transmitted via email (including via attached pdf
document) to the email address set out below or on Schedule A, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid) or (e) the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties as applicable, at the address, facsimile
number or email address set forth on Schedule A (or such other address,
facsimile number or email address as such Holder may specify by notice to the
Company in accordance with this Section 6.04 (Notices)) and the Company at the
following addresses:

 

GOLD TORRENT, INC.

960 Broadway, Suite 530

Boise, ID 83706

Attn: Daniel Kunz, CEO

 

with a copy (which shall not constitute notice), to:

Kane Kessler P.C.

666 Third Avenue

New York, NY 10017-4041

Attn: Peter Campitiello

 

  29 

  

 

SECTION 6.05. Publicity and Confidentiality. Each of the parties hereto shall
keep confidential this Agreement and the transactions contemplated hereby, and
any Confidential Information received pursuant hereto, and shall not disclose,
issue any press release or otherwise make any public statement relating hereto
or thereto without the prior written consent of the Company and the Investor(s)
unless so required by applicable law or any governmental authority; provided
that no such written consent shall be required (and each party shall be free to
release such information) for disclosures (a) to each party’s partners, members,
advisors, employees, agents, accountants, trustee, attorneys, Affiliates and
investment vehicles managed or advised by such party or the partners, members,
advisors, employees, agents, accountants, trustee or attorneys of such
Affiliates or managed or advised investment vehicles, in each case so long as
such Persons agree to keep such information confidential or (b) to the extent
required by law, rule or regulation.

 

SECTION 6.06. Amendment. The terms and provisions of this Agreement may only be
amended, modified or waived at any time and from time to time by a writing
executed by the Company and the Investor(s) holding a majority of the
then-outstanding Registrable Securities held by the Investor(s) and its assigns;
provided, that any amendment, modification or waiver that would
disproportionately and adversely affect the rights, benefits or obligations of
any other Holders or group of Holders in a different manner than all of the
Holders, shall require the written consent of such Holder or the Holders holding
a majority of the then-outstanding Registrable Securities held by the Holders
other than the Investor(s).

 

SECTION 6.07. Successors, Assigns and Transferees. The rights and obligations of
each party hereto may not be assigned, in whole or in part, without the written
consent of (i) the Company and (ii) the Investor(s) holding a majority of the
then-outstanding Registrable Securities held by the Investor(s) and its assigns;
provided, however, that notwithstanding the foregoing, the rights and
obligations set forth herein may be assigned, in whole or in part, by the
Investor(s) to any transferee of Registrable Securities that holds (after giving
effect to such transfer) in excess of one percent (1%) of the then-outstanding
Registrable Securities, and such transferee shall, with the written consent of
the transferring Investor(s), be treated as a Holder for all purposes of this
Agreement (each Person to whom the rights and obligations are assigned in
compliance with this Section 6.07 is a “Permitted Assignee” and all such
Persons, collectively, are “Permitted Assignees”); provided further, that such
transferee shall only be admitted as a party hereunder upon its, his or her
execution and delivery of a joinder agreement, in form and substance acceptable
to each Holder, agreeing to be bound by the terms and conditions of this
Agreement as if such Person were a party hereto (together with any other
documents the Holders determine are necessary to make such Person a party
hereto), whereupon such Person will be treated as a Holder for all purposes of
this Agreement, with the same rights, benefits and obligations hereunder as the
transferring Holder with respect to the transferred Registrable Securities
(except that if the transferee was a Holder prior to such transfer, such
transferee shall have the same rights, benefits and obligations with respect to
the such transferred Registrable Securities as were applicable to Registrable
Securities held by such transferee prior to such transfer). Nothing herein shall
operate to permit a transfer of Registrable Securities otherwise restricted by
the Company Stockholders Agreement or any other agreement to which any Holder
may be a party.

 

  30 

  

 

SECTION 6.08. Binding Effect. Except as otherwise provided in this Agreement,
the terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

 

SECTION 6.09. Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other than those Persons entitled to indemnity or contribution under
Section 5.08 (Indemnification), each of whom shall be a third party beneficiary
thereof) any right, remedy or claim under or by virtue of this Agreement.

 

SECTION 6.10. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) ANY FEDERAL COURT LOCATED IN NEW YORK, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING.

 

SECTION 6.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.11.

 

SECTION 6.12. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

SECTION 6.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

 

SECTION 6.14. Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

[Remainder of Page Intentionally Blank]

 

  31 

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY         GOLD TORRENT, INC.         By:           Name:     Title:  

 

[Signature Page to Investor Rights Agreement]

 

   

  

 

  CRH MEZZANINE PTE. LTD.:       INVESTOR(S)         By:                   Name:
    Title:  

 

[Signature Page to Investor Rights Agreement]

 

   

  

 

  DANIEL KUNZ:       (SOLELY FOR THE PURPOSES OF SECTION 2.07)          
ADDRESS:

 

[Signature Page to Investor Rights Agreement]

 

   

  

 

Schedule A

 

HOLDER with a copy (which shall not constitute notice) to:      

Dorsey & Whitney LLP

1400 Wewatta Street

Suite 400

Denver, Colorado 80202

Attn: Kenneth G. Sam

Facsimile: 303-629-3450

Email: sam.kenneth@dorsey.com

 

   

  

 

Schedule 2.07

 

1. Chesapeake Gold Corp. listed on the TSX Venture Exchange (Symbol CKG) and the
OTCQX market (Symbol: CHPGF).     2. Gunpoint Exploration Ltd listed on the TSX
Venture Exchange (Symbol: GUN).     3. Silver Bull Resources, Inc. listed on the
TSX Venture Exchange (Symbol: SVB) and the OTCQB market (Symbol: SVBL).     4.
Greenbriar Capital Corp. listed on the TSX Venture Exchange (Symbol: GRB).    
5. Daniel Kunz & Associates LLC private consulting company

 

   

  

 

